Citation Nr: 1827135	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  13-07 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to a rating in excess of 10 percent for obstructive coronary artery disease status post myocardial infarctions and stenting.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

P. Timmerman, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the Marine Corps from March 1966 to March 1969. 

This case is before the Board of Veterans' Appeals (Board) on appeal from an October 2012  rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In December 2015, the Board remanded the case for a new VA cardiovascular  examination. The Board directed that if exercise stress testing could not be done for medical reasons, the examiner should explain why and estimate the METs level at which the Veteran experienced dyspnea, fatigue, angina, dizziness, or syncope. A VA examination was obtained in January 2016. The examiner noted that a stress test was not performed because it was not indicated. There were no cardiac symptoms.  There is no evidence that additional examinations are in order. Thus, there has been substantial compliance with the Board's prior remand instructions, and an additional remand is not necessary. See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, additional development is needed before the appeal may be decided on the merits.

The Veteran's coronary artery disease (CAD) status post myocardial infarction is currently rated at 10 percent based on symptoms requiring continuous medication.

At VA examinations in September 2012 and January 2016, the Veteran denied experiencing dyspnea, fatigue, angina, dizziness, or syncope at any level of physical activity. At the September 2012 examination, a stress test revealed that the Veteran could perform at a level of 10.1 METs. At an August 2014 VA examination, an interview-based test indicated that the Veteran experienced fatigue at a level of around 10 METs.

A November 2012 echocardiogram, performed as an addendum to the September 2012 examination, yielded a left ventricular ejection fraction (LVEF) of 50-55 percent by visual estimation. The echocardiogram yielded no evidence of cardiac hypertrophy or dilatation.

Under 38 C.F.R. § 4.104, Diagnostic Code 7006, cardiac symptoms at a workload of seven to ten METs warrant a rating of 10 percent, whereas an LVEF of 30 to 50 percent warrants a rating of 60 percent. Because the Veteran's symptoms as reported at his VA examinations diverge widely in terms of apparent severity from his LVEF as determined by the November 2012 echocardiogram, clarification of the Veteran's disability level is required before the Board can adjudicate the claim.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the level of disability resulting from his service-connected obstructive CAD status post myocardial infarctions and stenting. The examiner should review the Veteran's entire claims file, and note such review in the report. An echocardiogram should be performed, and the results of such should be associated with the report of examination.

After performing the necessary diagnostic tests and physically examining the Veteran, the examiner should review the claims file and provide an opinion as to whether it is at least as likely as not that the November 2012 finding of an LVEF of 50-55 percent is an accurate representation of the Veteran's cardiovascular functioning, in light of current findings and the findings of the September 2012 and January 2016 examinations concluding that the Veteran's heart condition was asymptomatic.  The examiner should also indicate whether the LVEF is the most accurate method for evaluating the severity of this veteran's disability.

The examiner must provide a fully articulated medical rationale for the opinion expressed, citing to peer-reviewed medical literature referenced in formulating it, if any. If the examiner finds that an opinion cannot be provided, this conclusion should also be clearly explained.
2. After completing the above actions, and any additional action deemed warranted, readjudicate the claim on appeal. If the benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran and his representative and afford them an opportunity to respond. Then, return the case to the Board, if in order.
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




